DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 07/12/2022.
	Claims 1-20 have been cancelled. 
	Claims 21-22, 24-25, 27, 29-33, 35-36, 38-39 are currently amended.
	Claims 21-40 are currently pending and have been examined.

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 07/12/2022:
Regarding §101 Rejections:
	Applicant's arguments (Remarks) have been fully considered but they are not persuasive. In light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), under this 2019 PEG - two-prong inquiry, a claim is eligible at revised Step 2A unless it:
Recites a judicial exception (Prong One: Does the claim recite an Abstract Idea, Law of Nature, Or Natural Phenomenon?) and
The exception is not integrated into a practical application of the exception (whether the claim recites additional elements that integrate the exception into a practical application of the exception).
	For abstract ideas, Prong One represents a change in procedure from prior guidance, in that examiners now use the enumerated groupings of abstract ideas from the 2019 PEG to identify abstract ideas. 
	The Remarks, page 14, recited “claims 21, 32, and 39 have been amended to recite limitations that clearly go beyond “receiving multiple bids to reserve an available seat of a transportation unit." For example, claims 21 and 39 have been amended to now recite: generating a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data, wherein a respective transportation capacity unit for the respective user represents a fungible forward contract for the transportation capacity of the respective transportation vehicle traveling along the plurality of virtual hub routes; and providing a transportation forward market platform to the plurality of users for trading the plurality of transportation capacity units. Similarly, claim 32”. 
	The examiner respectfully disagrees as, the current amended claims reciting concepts of commercial or legal interaction, where the interaction is an agreement in the form of contracts, i.e. the claimed “fungible forward contract”. The claims recite receiving data, analyzing the data/generating data and displaying the generated data (commercial or legal interaction is advertising, marketing or sales activities or behaviors) to the user in form of a contractual relationship of “fungible forward contract” (Commercial/ legal interactions include agreements in the form of contracts, legal obligations). See 2106.04(a)(2)(II)(B). See buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014) for the interaction is an agreement in the form of contracts. See structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009) and offfer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015). See filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis). See Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
	In addition, the claims can be considered to recite the concept of abstract idea of following rules or instructions of a method of a price-based navigation network and commodity forward market to transact and trade transportation seats or capacity units, see specification [0001], as series of instructions of booking/reserving. See 2106.04(a)(2)(II)(C).
	The abstract idea recited in the claims reciting more additional limitations of claim 21, 32 and 39 reciting “providing a transportation forward market platform to the plurality of users for trading the plurality of transportation capacity units”, and claim 39 reciting that “A computing system, comprising: one or more processors; and at least one memory comprising program instructions executable by the one or more processors” is mere implementations of various methods and systems of a price based navigation network and commodity forward market to transact and trade transportation seats or capacity units on a computer, mobile computer device, virtual reality computer device or mixed reality computing device of, see specification [0001], which is linking the judicial exception to a particular technology field of using generic computer that do not provide an integration into a practical application. See MPEP 2016.05 (h). also, claims of 21, 32 and 39 recites executing the abstract idea by determining a plurality of virtual hubs based on at least the transportation data and determining a plurality of virtual hub routes based on the plurality of virtual hubs, which are not part of the abstract idea; however, the mere recitation to a plurality of computers and networks, see specification [0007-0008], and claiming the use of the computer networks, in a generic and non-limiting manner, is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B. See MPEP 2106.05 (f).
	For Step 2B, the MPEP recited that “While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions” the amended claims recited  additional elements that have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, that recites mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).
	With this has been said, the amended claims do not overcome the 101 rejection. See the Claim Rejections - 35 USC § 101 below for more details. 

Regarding §103 Rejections:
	Applicant’s arguments, with respect to claims 21-40 have been fully considered and are persuasive.  The Claim Rejections - 35 USC § 103 of claims 21-40 has been withdrawn. 



Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 1: in page 2, line 8-9, claim 32:  in page 6-lines 26 and claim 39: page 10-lines 7-8 recites the limitation “wherein the transportation data from a respective user comprises”. There is insufficient antecedent basis for this limitation in the claim. A correction is required, such as “wherein a transportation data from a respective user comprises”.
2.	Claim 1: in page 3- lines 1-2, claim 32: in page 7-lines 19-20 and claim 39: page 10-lines 31-32 reciting “providing a transporting forward market platform to the plurality of users”. There is insufficient antecedent basis for this limitation in the claim. A correction is required, such as “providing a transporting forward market platform to a plurality of users”.
3.	Claim 25: page 4, and claim 36: page 9, recites the limitation of “or combination thereof; or combination thereof”. It’s unclear to the examiner if there this is a typo mistake or if the applicant meant the first “combination thereof” is used for “plurality of contract specifications comprises” and the second “combination thereof” is for the “fungible forward contract … comprises”. A correction is required. For prosecution purposes the examiner will consider the second “combination thereof” to be a typo.

  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1:
	Claims 21-31 directed to a process. Claims 32-38 directed to a process. Claims 39-40 directed to a machine.

Step 2A, Prong1:
	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	receiving transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to a plurality of transportation vehicles of at least the subset of the plurality of users, wherein the transportation data from a respective user comprises data corresponding to a transportation capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user, and wherein the transportation capacity corresponds to a seat capacity of the respective transportation vehicle  
	determining a plurality of the transportation data, comprises one or more origin corresponding to at least the geographic origin and one or more destination corresponding to at least the geographic destination;
	determining a plurality of routes, wherein the plurality of routes correspond to geographic routes between the one or more origin and the one or more destination;
	generating a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data, wherein a respective transportation capacity unit for the respective user represents a fungible forward contract for the transportation capacity of the respective transportation vehicle traveling along the plurality of routes; and
	receiving market depth data from the plurality of users, wherein the market depth data comprises data indicating a plurality of bid prices and a plurality of offer prices provided by the plurality of users for the plurality of transportation capacity units; and 
	transmitting at least a subset of the market depth data to the plurality of users based on the plurality of routes, wherein the subset of the market depth data comprises: 
	a first bid price and a first offer price for a first transportation capacity unit, wherein the first transportation capacity unit corresponds to a first transportation vehicle traveling along a first route of the plurality of routes; and 
	a second bid price and a second offer price for a second transportation capacity unit, wherein the second transportation capacity unit corresponds to a second transportation vehicle traveling along a second route of the plurality of routes without significantly more.

	The independent claims of 21, 32 and 39 recite the above limitations that represent the concept of an abstract idea of determining prices/cost for an available transportation unit based on the origin and destination received from a plurality of users, generating a fungible contract with the available capacity (such as transportation seats or capacity units in airline transport, subway transport, train transport, automobile transport, autonomous vehicle transport, bike transport, bus transport, limo transport, boat transport, moped transport, package transport, cargo transport, motorcycle transport, shuttle transport, taxi transport, space transport, virtual transport, atomic particle transport, underground transport, ship transport, sea transport or drone transport, see specification para [0001]), and  present the available capacity data and bids/offers based on collected information to the users to select the most convenient one. According to the 2019 PEG this concept qualifies as an abstract idea falls under the managing personal behavior or relationships or interactions between people – certain methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C).
	 In addition, the claims reciting abstract ideas with concepts of commercial or legal interaction, where the interaction is an agreement in the form of contracts, i.e. the claimed “fungible forward contract”. The claims recite receiving data, analyzing the data/generating data and displaying the generated data (commercial or legal interaction is advertising, marketing or sales activities or behaviors) to the user in form of a contractual relationship of “fungible forward contract” (Commercial/ legal interactions include agreements in the form of contracts, legal obligations). See 2106.04(a)(2)(II)(B).
	The examiner recommends further amending the claim would help overcoming the 101 rejection, such as amending the claims to recite the features of the computing device unit GUI 210 to display method of multi layered network node topology for forward market of transportation and freight units, see specification [00274], the features recited in Figs.3-4 such as the user 110 interacting with the buttons of the display device, and features of Figs 11, 21, 27 etc. where the data is superimposed over the relevant map details, see specification [00402], as technical features that is not part of the abstracts idea providing for integration at the 2nd prong and providing for significantly more at step 2B. 

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
The claimed invention of independent claim 21, 32 and 39 reciting “providing a transportation forward market platform to the plurality of users for trading the plurality of transportation capacity units”, and claim 39 reciting that “A computing system, comprising: one or more processors; and at least one memory comprising program instructions executable by the one or more processors”, this reciting does not provide more than linking the judicial exception to a particular technology field of using generic computer that do not provide an integration into a practical application. See MPEP 2016.05 (h).
The independent claims of 21, 32 and 39 recites executing the abstract idea by determining a plurality of virtual hubs based on at least the transportation data and determining a plurality of virtual hub routes based on the plurality of virtual hubs, which are not part of the abstract idea; however, the mere recitation to a plurality of computers and networks, see specification [0007-0008]; “The disclosed technology may be utilized with a range of services from a public transportation service as the backbone of the transportation network” and claiming the use of the computer networks, in a generic and non-limiting manner, is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B. See MPEP 2106.05 (f).

Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer, which including a processors and memory that comprising program instruction executable by the processors as a tool to perform the abstract idea of the independent claim 39. See MPEP 2106.05 (f).

In addition, the dependent claims recite:
Claims 22, 27, 33 and 38 are reciting more about the abstract idea by reciting that transmitting and displaying the subset market depth data in a graphical list view, determine a geographic location as a geographic origin for the respective transportation vehicle, which considered to be an abstract idea under managing personal behavior or relationships or interactions between people – certain methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C). The claimed invention recites executing the abstract idea utilizing a graphical layer on a navigational map interface, one or more satellite navigation system or combination thereof, which is not part of the abstract idea, however, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 23-26, 28-31, 34-37 and 40 recite more about the abstract idea addressed in claim 21 analyses in addition to the type of the transportation capacity units, a third bid, accepting a bid and generate a forward commodity contract upon accepting a bid and deliver the first transportation capacity, types of market depth data, highest bid to lowest bid, receiving term specification data, receiving constraint data, receiving transportation mode data, which considered to be an abstract idea under managing personal behavior or relationships or interactions between people – certain methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687